OPINION — AG — (1) THE BENEFICIAL OR EQUITABLE INTEREST IN AND TO ALL FORFEITED BAIL BONDS OR ANY PROPERTY ACQUIRED IN LIEU THEREOF IS VESTED IN THE COUNTY; THAT UPON THE SALE OF SUCH PROPERTY THE PROCEEDS OF THE SALE SHOULD BE DEPOSITED WITH THE COURT CLERK AND BY HIM ENTERED IN THE COURT CASE IN WHICH THE JUDGEMENT WAS RENDERED. THE COURT CLERK SHOULD THEN BY CASH VOUCHER PAY THE COUNTY ATTORNEY ONE FOURTH (1/4) OF SUCH BONDS "BY HIM COLLECTED" AND DEPOSIT THE BALANCE IN THE COURT FUND OF THE COUNTY. (2) SINCE THE COUNTY IS ENTITLED TO THE PROCEEDS OF A BOND FORFEITURE, WE FEEL IT NECESSARILY FOLLOWS THAT THE COUNTY WOULD BE ENTITLED TO THE BENEFICIAL INTEREST IN ANY PROPERTY ACQUIRED THROUGH EXECUTION ON A JUDGEMENT OBTAINED ON A BOND FORFEITURE. THEREFORE, THE BOARD OF COUNTY COMMISSIONERS WOULD BE THE PROPER ENTITY TO EXECUTE A CONVEYANCE TO SUCH PROPERTY AND THE SAME SHOULD BE SOLD UNDER THE PROVISIONS OF 19 O.S. 1961 342-344 [19-342] — [19-344], INCLUSIVE. (4) SHOULD THE PROPERTY SELL FOR MORE THAN THE AMOUNT OF THE JUDGEMENT, THE EXCESS WOULD INURE TO THE BENEFIT OF THE COUNTY. THE COURT CLERK SHOULD WRITE A CASH VOUCHER TO THE COUNTY ATTORNEY FOR ONE FOURTH (1/4) OF THE PROCEEDS OF THE SALE, NOT TO EXCEED $500.00. THE REMAINING THREE FOURTH (3/4) OF THE PROCEEDS OF THE SALE, PLUS ANY EXCEED OVER $500.00 SHOULD BE DEPOSITED BY THE COURT CLERK IN THE OFFICE OF THE COUNTY TREASURER TO THE CREDIT OF THE "COURT FUND". CITE: 19 O.S. 1961 186 [19-186], 62 O.S. 1961 321 [62-321] 19 O.S. 1961 342 [19-342], 19 O.S. 1961 343 [19-343], 19 O.S. 1961 344 [19-344] (W. J. MONROE)